WEIS, Circuit Judge
(concurring):
I agree with Parts I, II, and much of III of the majority opinion but differ with its conclusion that the district court does not have the right to promulgate a rule applicable to class actions before certification has been ordered.
Rule 23 provides a means for resolving a controversy affecting a large number of parties in one proceeding in a comparatively expeditious fashion. In granting this greater flexibility, however, the rule generated a higher potential for abuse. It was this problem that led the Committee on Complex Litigation to consider the necessity for local rules and ad hoc pretrial orders.
The Manual prepared by the Committee cites four objectionable features sought to be controlled by the promulgation of a rule limiting communication:
“(1) solicitation of direct legal representation of potential and actual class members who are not formal parties to the class action;
(2) solicitation of funds and agreements to pay fees and expenses from potential and actual class members who are not formal parties to the class action;
(3) solicitation by formal parties of requests by class members to opt out in class actions under subpar-agraph (b)(3) of Rule 23; and
(4) unauthorized direct or indirect communications from counsel or a party, which may misrepresent the status, purposes and effects of the action and of court orders therein and which may confuse actual and potential class members and create impressions which may reflect adversely on *166the court or the administration of justice.” Manual for Complex Litigation, Part I § 1.41, at 22 (1973).
As the Manual indicates, the purpose of the rule is not merely to battle barratry but to prevent abuses of the class action device. The potential for harm does not spring into being instanter upon the certification of a class action but exists before that time. Carlisle v. LTV Electrosystems, Inc., 54 F.R.D 237 (N.D.Tex.1972); Halverson v. Convenient Food Mart, Inc., 458 F.2d 927 (7th Cir. 1972); Stavrides v. Mellon National Bank & Trust Co., 60 F.R.D. 634 (W.D.Pa.1973). To limit the effect of a rule to conditions existing after certification would be to unduly limit the ability of the court to cope with the problems.
The recommendation of the Committee on Complex Litigation has received approval from text writers. In 7A Wright & Miller, Federal Practice and Procedure: Civil § 1797, at 239, the author states:
“. . . because it could lead to abusive practices, the district court should exercise some control over communications between formal parties and passive class members. The Manual for Complex and Multi-district Litigation suggests the adoption of a local rule ‘forbidding unapproved direct or indirect written and oral communications by formal parties or their counsel with potential and actual class members, who are not formal parties * * This position is sound and provides the court with a valuable mechanism for carrying out the policies underlying Rule 23(e). In the absence of a local rule, the court can secure the same result by issuing an order corresponding to the suggested local rule on an ad hoc basis.”
See also 3B Moore’s Federal Practice H 23.75, at 23-1475.
I agree with the majority that local Rule 34, as drafted, should be set aside— not, however, because of the time period in the litigation at which it becomes effective but, rather, because it is over-broad in its wording. The suggested rule found in the Appendix to the Manual for Complex Litigation, Part II § 1.41, at 145, is more narrowly drawn and, as the majority points out, specifically exempts communications protected by a constitutional right.1
There is a distinction between litigation alleging violations of civil rights and a routine damage suit, and that factor is troublesome here. As an indication of its concern with the effective presentation of civil rights cases, Congress has provided for the allowance of counsel fees in many situations. This action tends both to negate any intention by Congress to authorize a local rule of court that unduly infringes upon free speech in that sphere as well as to remove one of the reasons for controlling communication with potential class members. A broad interpretation of local Rule 34 in the factual posture of this case also runs afoul of the right to group legal action directed to the preservation or protection of the legal interests of an organization’s members. United Transportation Union v. State Bar of Michigan, 401 U.S. 576, 91 S.Ct. 1076, 28 L.Ed.2d 339 (1971). Accordingly, it seems to me that local Rule 34, as it applies to civil rights actions, must be set aside as being unnecessarily broad. However, I would not foreclose the district court from enacting a rule similar to that suggested by the Manual, applicable whenever class action designation has been requested as well as after certification has been granted.

. Local Rule 34 was enacted in 1971. The Manual’s suggested rule at that time did not contain the exemption for communications protected by a constitutional right as now appears in the 1973 edition.